DETAILED CORRESPONDENCE
This Office action is in response to the RCE received July 14, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the following is a quotation of 35 U.S.C. 112(b):

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6, 8-10, and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over BABA et al (2019/0033714).
The claimed invention now recites the following:

    PNG
    media_image1.png
    541
    674
    media_image1.png
    Greyscale


BABA et al report a photosensitive resin composition comprising a polyhydroxyamide-polyimide resin synthesized from a diamine, a dicarboxylic acid and dianhydride precursors. as seen in paragraph [0051] which disclose a resin component that can have a structural component of formula (1) and (4) to (6), see below:
    PNG
    media_image2.png
    259
    438
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    228
    375
    media_image3.png
    Greyscale

The structural unit of formula (4) is a polybenzoxazole unit, formed from a polyhydroxyamide precursor which comes from a dicarboxylic acid unit.  This unit meets claimed formula (2) in claim 4 when X3 is -CO2 -.
The dicarboxylic acid units are disclosed in paragraph [0053], wherein biphenyl dicarboxylic acid is disclosed as a suitable precursor compound and meets the claimed structure of formula (2) wherein cyclic structure Z recites a hydrocarbon group, see below: 
    PNG
    media_image4.png
    636
    415
    media_image4.png
    Greyscale

Applicants are directed to Synthesis Example 5 on page 11 which disclose an alkali-soluble polyimide-polybenzoxazole precursor resin which disclose the resin of claims 4, 8 and 10, see below:

    PNG
    media_image5.png
    435
    413
    media_image5.png
    Greyscale

With respect to claims 8 and 10 to the positive photosensitive resin composition, applicants are directed to paragraphs [0080] for the preferred quinone diazide compound and paragraph [0086] for the inclusion of a crosslinking agent, see the attachments below: 	
    PNG
    media_image6.png
    149
    419
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    251
    412
    media_image7.png
    Greyscale

            It would have been prima facie obvious to one of ordinary skill in the art of  photosensitive composition to formulate a resin, a positive and negative photosensitive composition with the resin of BABA et al selecting biphenyl dicarboxylic acid as a structural unit precursor  in a polyimide-polybenzoxazole precursor resin with quinone diazide photosensitive compounds and optionally a crosslinking agent with the reasonable expectation of same or similar results for suppressed surface roughness in a thin film portion having good insulation reliability when forming semiconductor electronic components.
	The rejection is repeated wherein the 4,4’-biphenyldicarboxylic acid of the prior art in BABA et al reacts by a condensation reaction with a diamine compound and an anhydride to give a polyamide-imide resin as seen in Comparative Synthesis Example 2 of the specification (A-10, par. [0258] of spec.).
	This resin (A-10) is used in Comparative photosensitive resin composition 2 of Table 1 on page 118 of the specification wherein the prior art resin and composition fail to possess the unexpected improved results for sensitivity, elongation, breaking strength and solvent solubility disclosed in the claimed invention, see Comparative photosensitive resin composition 2 in Table 3 on page 126. 
Comparative Synthesis Example 2 (A-10) is also used in a negative type composition as seen in Tables 2 and 4, wherein the prior art composition fails to demonstrate unexpectedly improved results also for sensitivity, elongation, breaking strength and solvent solubility.
	Applicant are requested to amend claim 1 to exclude the aromatic ring which falls within the current scope of formula 1.  The amendment provides for proper scope, weight and character of the claims which matches the evidence of record.  
	The prior art contains a linear conjugated double bond at the “Z” variable found in formula (2) of claim 4, which would still form an aromatic ring.  Correction is necessary to place the case in condition for allowance. 
Applicants are reminded that there should be support in the specification for any amendments that would exclude an aromatic group formed in the cyclic structure of formula 1 having the Z variable.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

					/John S Chu/                                                            Primary Examiner, Art Unit 1737                                                                                                                                            
J. Chu
August 13, 2022